     Case 8:07-cv-01106-JVS-MLG Document 90 Filed 12/14/18 Page 1 of 2 Page ID #:569



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 9                                   SOUTHERN DIVISION
10
11    DOUGLAS SCHULTZ, DON MACLEAN, )                 CASE NO. SACV 07-1106-JVS (MLGx)
      GEORGE MANUELIAN, and MATTHEW )
12    TEEPLE,                           )             NOTICE OF RENEWAL OF
                                        )             JUDGMENT
13                     Plaintiffs,      )
                                        )
14              v.                      )
                                        )
15    TECH-START CONSULTING (USA)       )
      INC., AVERY P. HONG, and SURAJIET )
16    KHANNA,                           )
                                        )
17                     Defendants.      )
                                        )
18
19    TO JUDGMENT DEBTORS TECH START CONSULTING (USA) INC., AVERY P.
20    HONG AND SURAJIET KHANNNA:
21
22    Judgment creditors DOUGLAS SCHULTZ, DON MACLEAN, GEORGE MANUELIAN
23    AND MATTHEW TEEPLE have applied for renewal of judgment entered in the above
24    entitled action on May 20, 2009.
25
26    A copy of the Application for Renewal of Judgment is attached hereto.
27    //
28    //

      ____________________________________________________________________________
                                  NOTICE OF RENEWAL OF JUDGMENT
                                                  1
     Case 8:07-cv-01106-JVS-MLG Document 90 Filed 12/14/18 Page 2 of 2 Page ID #:570



 1    This renewal extends the period of enforceability of the judgment until 10 years from the date the
 2    Application for Renewal was filed.
 3
 4    If you object to this renewal, you may make a motion to vacate or modify the renewal with this
 5    Court. You must make this motion within 30 days after service of this Notice on you.
 6
 7    Date:                                               CLERK OF COURT
 8
 9
10                                                        BY:
11                                                              DEPUTY CLARK
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ____________________________________________________________________________
                                    NOTICE OF RENEWAL OF JUDGMENT
                                                      2
